No. 12755

          I N THE SUPREME COURT O T E STATE O M N A A
                                 F H         F OTN

                                         197 5



S M TURLEY,
 A

                               P l a i n t i f f and Respondent,

          -vs   -
THE M N A A PWER COMPANY,
     OTN

                               Defendant and Appellant.



Appeal from:          D i s t r i c t Court of t h e Eighteenth J u d i c i a l D i s t r i c t ,
                      Honorable W. W. L e s s l e y , Judge p r e s i d i n g .

Counsel of Record:

     For Appellant :

                M r o , Nash and Sedivy, Bozeman, Montana
                  or w
                Edmund P. Sedivg argued, Bozeman, Montana

     For Respondent :

                Berg, Angel, Andriolo and Morgan, Bozeman, Montana
                Richard J. Andriolo argued, Bozeman, Montana

                                      -
                                                   Submitted:        A p r i l 8, 1975

                                                      Decided :
          q?,y      -9 ~ 2 T                                       MAY   - 3 '1975
Filed :



                                  I
                                                         Clerk
M r . J u s t i c e John Conway Harrison d e l i v e r e d t h e Opinion o f t h e
Court.

            Defendant Montana Power Company b r i n g s t h i s a p p e a l
from a judgment e n t e r e d i n a p e r s o n a l i n j u r y a c t i o n i n t h e
d i s t r i c t c o u r t , G a l l a t i n County, i n f a v o r of p l a i n t i f f Sam
Turley.        Three a d d i t i o n a l defendants, William H. H e i s e r ,
S i g r i d M. B u r r e l l and Wallace McHenry            were o r i g i n a l l y named,
b u t were dismissed m i d t r i a l on t h e i r motion without o b j e c t i o n
of p l a i n t i f f .   The j u r y awarded p l a i n t i f f damages i n t h e
amount of $30,000.             Defendant a p p e a l s from t h i s v e r d i c t and
judgment      .
            Turley was an employee of t h e Big Sky Model Homes of
L i v i n g s t o n , Montana, when he r e c e i v e d s e r i o u s i n j u r i e s while
working on t h e roof of a Big Sky Home                     belonging t o one Sam
Heiser.        He came i n t o c o n t a c t w i t h high v o l t a g e w i r e s which
passed over t h e roof of t h e Heiser home.
                  in
       The home/question w a s purchased by Heiser i n October
1970, from a b u s i n e s s known a s Premier Homes, a d e a l e r f o r t h e
Big Sky brand mobile homes.                 On October 26, 1970, Premier Homes
moved t h e mobile home o n t o p r o p e r t y owned by Wallace McHenry,
a t a l o c a t i o n known a s t h e f o u r c o r n e r s a r e a i n G a l l a t i n County.
The McHenry p r o p e r t y c o n s i s t e d of about t h r e e a c r e s and was
p r i n c i p a l l y used by McHenry t o o p e r a t e a grocery s t o r e and a
f i l l i n g station.       There were a number of t r a i l e r p a r k i n g a r e a s
on t h e a c r e a g e which had been used many y e a r s b e f o r e and McHenry
i n 1969 allowedHeiser, h i s b r o t h e r - i n - l a w ,       t o s e t up h i s mobile
home on t h e p r o p e r t y .    When he s o l d h i s o r i g i n a l t r a i l e r on t h e
s i t e , Heiser was p e r m i t t e d t o move a new one on t h e acreage.                   The
o r i g i n a l t r a i l e r was 55 f e e t long, t h e Big Sky t r a i l e r was 66
f e e t long.
           I n approximately 1954, defendant Montana Power Company
c o n s t r u c t e d an e l e c t r i c a l t r a n s m i s s i o n l i n e running n o r t h and
s o u t h a c r o s s t h e p r o p e r t y now owned by McHenry.               The p o l e s f o r
t h e l i n e s were l o c a t e d along t h e p r o p e r t y fence l i n e s .            One p o l e
was a t t h e n o r t h end of t h e fence l i n e , a l o n g wfth s e v e r a l o t h e r
p o l e s c o n s t i t u t i n g a switching s t a t i o n .      The pole a t t h e s o u t h
end of t h e p r o p e r t y was some 290 f e e t from t h e n o r t h end pole.
A t t h e t i m e of t h i s c o n s t r u c t i o n t h e Power Company r e c e i v e d two
right-of-way easment deeds, one 50 f e e t i n width, f o r t h e opera-
t i o n of i t s l i n e s .
           While t h e r e i s disagreement on whether t h e o r i g i n a l H e i s e r
t r a i l e r was under t h e power l i n e s , t h e r e i s no q u e s t i o n b u t t h a t
t h e Big Sky t r a i l e r was some 1 f e e t under t h e l i n e s .
                                      1                                                   The power
l i n e s were o r i g i n a l l y c o n s t r u c t e d a t a h e i g h t whereby t h e lower
f o u r l i n e s t r a n s m i t t i n g 7200/12470 v o l t s , known a s t h e 12 KV
system, were seventeen f e e t , s i x i n c h e s from ground l e v e l .                       The
upper t h r e e w i r e s , t r a n s m i t t i n g 50,000 v o l t s , were h i g h e r .          This
h e i g h t was w e l l w i t h i n t h e National E l e c t r i c S a f e t y Code.
           A f t e r t h e H e i s e r Big Sky t r a i l e r was moved under t h e
l i n e s t h e lower f o u r l i n e s , t h e 12 KV l i n e s , extended only f i v e
f e e t , s e v e n i n c h e s over t h e roof of t h e t r a i l e r .        The upper l i n e s
were e i g h t f e c t h i g h e r .     The National E l e c t r i c S a f e t y Code pre-
s c r i b e s t h a t t h e c l e a r a n c e h e i g h t over b u i l d i n g s be c o n s t r u c t e d a t
a minimum h e i g h t of e i g h t f e e t , and w i t h t h e l e n g t h of t h e span
h e r e , t h e h e i g h t should have been n i n e f e e t , f o u r i n c h e s .
           A t t h e time of moving t h e t r a i l e r onto t h e p r o p e r t y , no

one n o t i f i e d Montana Power Company t h a t t h e t r a i l e r was b e i n g
moved under i t s l i n e s ; n o r d i d anyone a s k t o put t h e t r a i l e r
on i t s easement.             Premier Homes personnel d i d a l l of t h e n e c e s s a r y
sewer and e l e c t r i c a l hook-ups, when i t moved t h e t r a i l e r onto t h e
site.
           Immediately a f t e r s e t t i n g up t h e Big Sky t r a i l e r , Heiser
began having problems w i t h i t and he r e q u e s t e d Premier Homes t o
come o u t and f i x t h e d e f i c i e n c i e s he had found--such a s
c a r p e t i n g , p a n e l l i n g , plumbing, t h e w a t e r system, t h e f l o o r and
                                                 these
windows. Premier Homes passed/complaints on t o Big Sky Company
a t Livingston and Turley was s e n t o u t by t h e company t o f i x
them.      He f i r s t a r r i v e d t h e r e on November 5 and worked t h a t day
through t h e 7 t h , making n e c e s s a r y r e p a i r s .            A f t e r a weekend,
he r e t u r n e d on t h e 9 t h , a r r i v i n g about 1 p.m.,              t o f i x the roof.
O t h a t day he was accompanied by a n o t h e r Big Sky Company em-
 n
ployee, a M r . Sparr.
           Turley t e s t i f i e d he and H e i s e r went up on t h e r o o f of
t h e t r a i l e r where Heiser pointed o u t t h e problems he saw on
the roof.         Turley decided t h a t i t would b e n e c e s s a r y t o s e a l
t h e roof t o prevent l e a k a g e , Heiser agreed t h i s would be s a t i s -
factory.        A t t h e time t h e men were on t h e roof Turley observed
t h e w i r e s running over t h e t r a i l e r and was aware t h e y were high
voltage wires.
           Following t h e roof i n s p e c t i o n t h e two men went down o f f
t h e r o o f and Turley worked w i t h h i s co-employee f o r an hour o r
s o f i x i n g windows.         During t h i s t i m e , he t e s t i f i e d , he a g a i n
observed t h e power p o l e s and t h e w i r e s above him.                         Turley then
took h i s roof r e p a i r equipment and went                       back on t h e roof and
began applying s e a l e r t o t h e r o o f .              A t t h a t time he a g a i n observed
t h e w i r e s , b u t d i d n o t t h i n k they would b o t h e r him, even though
he i s s i x f e e t , t h r e e i n c h e s t a l l and t h e w i r e s were only f i v e
f e e t , seven i n c h e s over t h e r o o f .           Sometime d u r i n g t h i s p e r i o d
h i s forehead came i n t o c o n t a c t w i t h t h e most e a s t e r l y t r a n s -
mission l i n e r e s u l t i n g i n s e v e r e i n j u r i e s .
           Appellant Power Company r a i s e s s i x i s s u e s on a p p e a l ,
however due t o o u r f i n d i n g t h a t i s s u e one, t h e f a i l u r e of t h e
t r i a l c o u r t t o g r a n t d e f e n d a n t ' s motions f o r d i s m i s s a l and a
d i r e c t e d v e r d i c t , i s c o n t r o l l i n g , o n l y t h a t i s s u e w i l l be d i s -
cussted herein.
            Appellant Power Company and respondent Turley r e c o g n i z e
t h a t i s s u e one i s t h e c o n t r o l l i n g i s s u e and devote much of t h e i r
argument t o t h i s p o i n t .
            Appellant r e l i e s on a r e c e n t opinion of t h e Court, Sprankle
v. DeCock,                 Mont._          ,   530 P.2d 457, 459, 460, 3 1 St.Rep. 437,
and a u t h o r i t i e s c i t e d t h e r e i n a s c o n t r o l l i n g .
            Respondent Turley argues t h a t t h i s i s a c a s e where t h e
Court must c o n s i d e r t h e evidence i n a l i g h t most f a v o r a b l e t o
t h e p a r t y a g a i n s t whom t h e motion i s d i r e c t e d and t h a t every
r e a s o n a b l e i n f e r e n c e t o such evidence w i l l be given i n t h a t
p a r t y ' s favor.       Also, t h a t a cause should never be withdrawn from
a j u r y u n l e s s t h e conclusion from t h e f a c t s n e c e s s a r i l y follows
a s a m a t t e r of law t h a t recovery cannot be had on any view which
can be reasonably drawn from t h e f a c t s which t h e evidence tends
t o establish.           P a r i n i v. Lanch, 148 Mont. 188, 418 P.2d 861;
McIntosh v. Linder-Kind Lumber Co., 144 Mont. 1, 393 P.2d 782.
            Respondent c i t e s t h r e e Montana c a s e s , Mize v. Rocky Moun-
t a i n B e l l Telephone Co., 38 Mont. 521, 100 P. 971; ~ o u r k ev.
B u t t e E l e c t r i c & Power Co.,          33 Mont. 267, 83 P. 470; and Farnum v.
Montana-Dakota Power Co., 99 Mont. 217, 43 P.2d 640, i n support
                                    because
o f h i s p o s i t i o n t h a t l a p p e l l a n t was i n v i o l a t i o n of t h e s t a n d a r d s
s e t by t h e National E l e c t r i c a l S a f e t y Code a s t o t h e h e i g h t from
t h e roof of t h e t r a i l e r t o t h e w i r e s , i t cannot escape l i a b i l i t y
by p l e a d i n g i t d i d n o t know of t h e v i o l a t i o n s .          Respondent a r g u e s
t h e r e was a l e g a l duty on t h e p a r t of a p p e l l a n t t o i n s p e c t i t s
l i n e s and t o know when they c r o s s e d p l a c e s of h a b i t a t i o n .
Anderson v. Northern S t a t e s Power Co.,                        236 Minn. 196, 52 N.W.2d 434,
439.
           W have c a r e f u l l y examined t h e a u t h o r i t i e s r e l i e d upon
            e
by respondent and f i n d them e i t h e r f a c t u a l l y n o t a p p l i c a b l e h e r e
o r n o t c o n t r o l l i n g law i n view of ~ o n t a n a ' smost r e c e n t c a s e on
p o i n t , Sprankle.
       From all the evidence there can be but one conclusion,
that respondent failed to use reasonable care under the circum-
stances.    He acknowledged he had observed the wires while on the
ground, that he was aware they were high voltage lines, and yet
he either walked into one or straightened up from his sealing
job and contacted one of the lines. According to all testimony,
there was nothing obstructing his view.    One of respondent's
witnesses testified as to what a reasonable standard of care would
be under the circumstances and respondent failed in all regards to
this standard propounded by Mr. Pierce, his own witness.    Pierce
testified a repairman, doing a like job, should have thoroughly
checked the wires to determine their type and if there was any
question then he should have checked the wires and poles from
different angles and should not have proceeded with his work until
this was done. He further testified a repairman should keep his
eyes on the wires while working and not risk any chance on their
height, and in every way he should keep a lookout for his own
safety.
       Considering respondent's argument with respect to the
minimum clearance standards of the National Safety Code, appellant
argues that originally the power lines exceeded the minimum
standards of the code in that they were seventeen feet, six
inches from the ground to the lowest wire; that it had obtained right
of-way easements for its lines and poles and no one had ever re-
quested permission to move a mobile home onto the easement, nor
did they notify appellant of the proposed move. Moving the mobile
home onto the easement created a code clearance violation which
some fourteen days later led to the injury of respondent.    Noting
respondent's reliance on Anderson on the duty to inspect, appellant
cites this from the same case:
          "* * * but such inspection is intended primarily for
          the purpose of discovering and correcting defects in
          its lines or its apparatus. Here, the accident was
          not the result of defective lines or apparatus, but,
          instead, resulted from the creation of a dangerous
          c o n d i t i o n by t h e a c t of a t h i r d p a r t y i n changing
          t h a t which had been s a f e t o something which became
          dangerous by t h e e r e c t i o n of a s t r u c t u r e which
          brought people i n t o c l o s e proximity w i t h t h e dan-
          gerous l i n e s where people had n o t been expected t o
          be b e f o r e . The evidence i n t h i s c a s e does n o t
          warrant a f i n d i n g of n e g l i g e n c e based on a f a i l u r e
          t o i n s p e c t . 11
           I n t h e i n s t a n t c a s e , a s i n Anderson       , which     was a n e a r l y
i d e n t i c a l f a c t s i t u a t i o n , i t h a r d l y seems r e a s o n a b l e f o r anyone
t o f i n d t h a t a duty e x i s t e d , l e t a l o n e a breach of duty.                  But
t h e s e q u e s t i o n s a r e r e a l l y moot i n view of t h e law of Montana
a s r e c e n t l y expressed by t h i s Court i n Sprankle.                     I n Sprankle
t h e t r i a l c o u r t r e f u s e d t o submit t h e c a s e t o a j u r y and g r a n t e d
summary judgment.             T h i s Court on review s t a t e d :
           II
            Much of p l a i n t i f f ' s argument b e f o r e us concerns
          t h e v a r i o u s l e g a l t h e o r i e s and e v i d e n t i a r y b a s i s
          upon which a j u r y might f i n d t h a t e i t h e r o r both
          of t h e defendants were n e g l i g e n t i n t h e performance
          of a duty owed p l a i n t i f f . This argument becomes
          moot i n t h e f a c e of t h e undisputed f a c t s which e s -
          t a b l i s h p l a i n t i f f ' s own negligence c o n t r i b u t i n g a s
          a proximate c a u s e of h i s i n j u r i e s .
           II
            Our law r e q u i r e s a l l competent c a p a b l e persons t o
          e x e r c i s e o r d i n a r y c a r e f o r t h e i r own s a f e t y , George
          v. Northern P a c i f i c Ry. Co., 59 Mont. 162, 196 P.
          869. Ordinary c a r e has been d e f i n e d a s t h a t degree
          of c a r e an o r d i n a r i l y prudent person would e x e r c i s e
          under l i k e circumstances t o avoid i n j u r y . R e s t a t e -
          ment Second, T o r t s , Negligence 5462-3; P r o s s e r on
          T o r t s , 4 t h Ed., §65, 416-17; Stevens v. Waldorf-
          Hoerner Paper Co.? 149 Mont. 306, 425 P.2d 832. This
          h a s been h e l d t o I n c l u d e t h e duty t o make r e a s o n a b l e
          u s e of o n e ' s f a c u l t i e s t o observe and avoid c o n d i t i o n s
          of obvious p o t e n t i a l danger, P i c k e t t v. Kyger, 151
          Mont. 87, 439 P.2d 57. I'
          The Court then concluded:
          "Viewing t h e p l a i n t i f f ' s evidence i n t h e l i g h t most
          f a v o r a b l e t o him i t i s s u s c e p t i b l e of b u t one conclu-
          sion--he climbed onto a farmhand l o a d e r and h o i s t e d
          a long metal p o l e i n t o c o n t a c t w i t h high overhead
          power l i n e s which were c l e a r l y v i s i b l e , which he had
          l i v e d and worked around f o r e i g h t y e a r s . While ad-
          m i t t i n g l y knowing any e l e c t r i c a l l i n e was dangerous
          he d i d n o t e x e r c i s e o r d i n a r y c a r e f o r h i s s a f e t y under
          t h e circumstances, which f a i l u r e proximately caused
          h i s i n j u r i e s . 11
           I n Sprankle, a s h e r e , t h e c o n t r o l l i n g q u e s t i o n t u r n s on t h e
m a t t e r of proximate cause and evidence a s t o whether t h e i n j u r e d
p a r t y e x e r c i s e d o r d i n a r y c a r e f o r h i s own s a f e t y t o avoid coming
in contact with the power line.    In Sprankle the Court found
that plaintiff's own negligence was a proximate cause of his
injuries.    The same can be said in the instant case.   Here,
respondent although aware of the high voltage lines, somehow
came into contact with one of them and in so doing he failed
in his duty to reasonably use his faculties to observe and
avoid obvious danger.    This negligence was the proximate cause
of his injuries,
       Respondent argues Sprankle can be distinguished because
here there is a safety code violation.    Even granting his argument,
this is not a valid distinction for in Sprankle the Court was
willing to concede defendant's negligence, but held that this
point was moot because of plaintiff's own negligence being or
contributing as a proximate cause of his injuries. Accepting
respondent's argument, the same is true in the instant case.
       The judgment of the trial court is reversed and the cause
dismissed.




 Hon. E Gardner Brownlee, District
       .
Judge, sitting for Chief Justice James
T. Harrison.